OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on February 5, 1954.
In this proceeding to discipline the respondent for professional misconduct, the referee found that the respondent was guilty of failing to appear for a trial resulting in a dismissal of the case; failing to communicate with clients; failing to file an attorney registration form with the Office of Court Administration as required by the rules of this court; and neglecting a legal matter entrusted to him. The petitioner has moved to confirm the referee’s report and the respondent has submitted an affirmation in response to said motion.
After reviewing all of the evidence, we are in full agreement with the report of the referee. The respondent is guilty of the afore-mentioned misconduct. The petitioner’s motion to confirm is granted.
*370In determining an appropriate measure of discipline to be imposed, we are mindful of the respondent’s co-operation throughout these proceedings, as well as the serious personal problems confronting him at the time of the misconduct. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.